Citation Nr: 0904531	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1975 to August 
1976.  

By rating action in April 2002, the RO denied service 
connection for a low back disability.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the RO 
which found that new and material evidence had not been 
received to reopen the claim of service connection for a low 
back disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a low back disability was last 
finally denied by an unappealed rating decision by the RO in 
April 2002.  

3.  The additional evidence received since the April 2002 RO 
decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a low back disability and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The April 2002 RO decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a low back 
disability.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran was notified of the basis for the prior denial of his 
claim and of the evidence necessary to reopen his claim.  He 
was also notified of what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in service or 
within the presumptive period subsequent to service; of what 
evidence was necessary to establish service connection; and 
why the current evidence was insufficient to award the 
benefits sought.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2008).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The presumption of aggravation is 
applicable only if the pre-service disability underwent an 
increase in severity during service.  Hunt, 1 Vet. App. at 
292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 
405 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a low back disability 
was last finally denied by the RO in April 2002.  There was 
no appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the April 2002 rating 
decision included the veteran's service medical records and 
VA outpatient notes for treatment in September and October 
2001.  

The service treatment records showed that the veteran was 
seen for low back pain three times in service.  In December 
1975, the veteran was seen for multiple complaints including 
chest and upper back pain (C-4) with dyspnea.  He reported a 
history of whiplash injury from an automobile accident six 
months earlier, and had full range of motion on examination.  
The initial assessment was back strain versus sprain, cold.  
When seen three days later, the veteran reported that his 
symptoms had not improved and that his symptoms were 
increased with PT.  There was some tenderness in the 
sacroiliac area and pain on bending, but no limitation of 
motion of the spine or any edema or redness.  The impression 
included low back strain and upper respiratory infection.  In 
February 1976, the veteran reported low back pain and 
weakness in his legs after falling against a washing machine 
the night before.  On examination, there was some pain on the 
left pelvic region and reported weakness in his legs, but no 
swelling or discoloration.  X-ray studies were normal.  The 
impression was contusion, and the veteran was placed on light 
duty for three days.  The service treatment records showed no 
further complaints, treatment, abnormalities, or diagnosis 
referable to any low back problems during service, including 
at the time of his separation examination in August 1976.  On 
examination at that time, the veteran's spine and 
musculoskeletal system was normal.  

The VA medical records showed treatment for various maladies, 
including low back pain in October 2001.  The veteran 
reported a history of neck pain from an automobile accident 
in July 2000, and a back injury falling on a semi-truck in 
February 2001.  The records did not include any diagnostic or 
clinical findings, and no diagnosis or opinion relating any 
current low back problem to service.  

By rating action in April 2002, the RO denied service 
connection for low back disability.  The veteran was notified 
of this decision and did not appeal.  

The evidence added to the record since the April 2002 RO 
decision included VA outpatient notes showing treatment of 
various maladies in 2005, and medical records from Calhoun 
Correctional Institute from 1981 to 2006.  

The additional medical records showed that the veteran was 
seen for low back pain in 1981, at which time, he reported a 
history of back trauma in 1979.  No specific findings were 
noted at that time.  The veteran was seen next for low back 
pain in February 1984, at which time he again reported a 
history of low back syndrome since 1979.  A treatment note, 
dated in February 1992, showed a history of "HNP" 
(herniated nucleus pulposus) in 1977, resolved but with 
frequent low back pain.  When seen in December 1997, the 
veteran reported a 20 year history of low back pain.  No 
pertinent abnormalities were noted on clinical examination.  
X-ray studies of the lumbar spine revealed minimal 
levoscoliosis.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence showing that the veteran's current low 
back problems were related to service.  The evidence 
previously considered showed that the veteran was treated for 
low back pain, diagnosed as muscle strain and contusion, 
three times during service.  Other than some low back 
tenderness, there were no objective findings or abnormalities 
of the spine, and no further complaints, treatment, 
abnormalities, or diagnosis referable to any back problems 
during his six months of remaining service, including at the 
time of his discharge from service.  The additional evidence 
showed no complaints or treatment for any back problems until 
nearly five years after service, at which time the veteran 
related his symptoms to a back trauma in 1979.  Even when 
seen for back pain some four years later, the veteran 
continued to relate the onset of his symptoms to a trauma in 
1979.  As a whole, the additional evidence does not offer any 
new or favorable probative information and does not raise a 
reasonable possibility of substantiating the claim.  

While the veteran believes that his current low back problems 
are related to service, he is not competent to offer a 
medical opinion, nor do any such assertions provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Furthermore, 
there is no competent medical opinion relating the veteran's 
current low back problems to service.  

Therefore, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical opinion linking the veteran's current low back 
problems to service.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Accordingly, a basis to reopen the claim of 
service connection for a low back disability has not been 
presented.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a low back disability, 
the appeal is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


